DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 8, 10 – 12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Soeda (U.S. 20190329669) in view of Kale (U.S. 20210049480)



Regarding claim 1, Soeda teaches a method of facilitating maintenance of a battery of a vehicle, (shown in figure 11) comprising: monitoring at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches determining whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (shown in figures 6 and 7 wherein the user action evaluation unit calculates the difference between the present residual value and the first residual value and this difference is used to determine if the lifetime has been increased). 
Soeda teaches controlling charging of the battery based on the monitored at least one operational property (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).
Soeda does not explicitly teach providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required.
Kale teaches providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required (defined in paragraph [0065] wherein sensor data in the time period before the replacement or repair can be used to generate a prediction to the time of the replacement or repair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the prediction system of the Kale reference so that the battery life may be extended.
The suggestion/motivation for combination can be found in the Kale reference in paragraph [0038] wherein battery life is extended.



Regarding claim 4, Soeda teaches the method of claim 1, wherein the controlling of charging of the battery comprises: controlling length of a charging period for the battery (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).

Regarding claim 5, Soeda teaches the method of claim 1, wherein the controlling of charging of the battery comprises: controlling a level of charging of the battery (paragraph [0076] teaches wherein the charging level is taught to achieve less degradation). 

Regarding claim 6, Soeda teaches the method of claim 1, further comprising: sending, to a supervising device, a result of the monitored at least one operational property, the supervising device being configured to receive results of the monitored at least one operational property from further vehicles (shown in figure 3 item 301 wherein a supervising device is interpreted as a ledger defined in paragraphs [0068] – [0069] which stores the monitored at least one operational property).

Regarding claim 7, Soeda teaches the method of claim 6, further comprising: receiving, from the supervising device, a recommendation on a battery maintenance operation to be performed based on the result of the monitored at least one operational property of at least one of said further vehicles (paragraph [0070] teaches wherein the ledger item 301 records monitored values and paragraph [0074 teaches wherein the user assistance display unit provides a recommendation). 

Regarding claim 8, Soeda teaches a method of a supervising device of facilitating maintenance of a battery of at least one vehicle among a plurality of vehicles (shown in figure 11), comprising: receiving a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches determining whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles shown in figures 6 and 7 wherein the user action evaluation unit calculates the difference between the present residual value and the first residual value and this difference is used to determine if the lifetime has been increased).
Soeda teaches controlling charging of the battery based on the monitored at least one operational property (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).
Soeda does not explicitly teach providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required.
Kale teaches providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required (defined in paragraph [0065] wherein sensor data in the time period before the replacement or repair can be used to generate a prediction to the time of the replacement or repair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the prediction system of the Kale reference so that the battery life may be extended.
The suggestion/motivation for combination can be found in the Kale reference in paragraph [0038] wherein battery life is extended.


Regarding claim 10, Soeda teaches a computer program comprising computer-executable instructions for causing a device to perform steps recited in claim 1 when the computer-executable instructions are executed on a processing unit included in the device (paragraph [0047] teaches wherein the method may be on a computer-executable medium). 

Regarding claim 11, Soeda teaches a computer program product comprising a non-transitory computer readable medium, the non-transitory computer readable medium having the computer program according to claim 10 embodied thereon (paragraph [0047] teaches wherein the instructions may be on a non-transitory computer-readable recording medium for use in a computer). 

Regarding claim 12, Soeda teaches a control unit configured to facilitate maintenance of a battery of a vehicle, the control unit comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the control unit is operative to: monitor at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches perform an action with aim to increase the lifetime of the battery based on the monitored at least one operational property (defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).
Soeda teaches determine whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches controlling charging of the battery based on the monitored at least one operational property (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).
Soeda does not explicitly teach providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required.
Kale teaches providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required (defined in paragraph [0065] wherein sensor data in the time period before the replacement or repair can be used to generate a prediction to the time of the replacement or repair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the prediction system of the Kale reference so that the battery life may be extended.
The suggestion/motivation for combination can be found in the Kale reference in paragraph [0038] wherein battery life is extended.

Regarding claim 14, Soeda teaches a supervising device configured to facilitate maintenance of a battery of a vehicle, the supervising device comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the supervising device is operative to: receive a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches determine whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches if not to, when creating a recommendation: create a recommendation for a battery maintenance operation to be performed such that the preferred result is better complied with; and to, when sending the created recommendation: send the created recommendation to said one or more of the plurality of vehicles defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime. The display is provided to at least one vehicle).
Soeda teaches controlling charging of the battery based on the monitored at least one operational property (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).
Soeda does not explicitly teach providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required.
Kale teaches providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with and an estimated point in time when battery maintenance is expected to be required (defined in paragraph [0065] wherein sensor data in the time period before the replacement or repair can be used to generate a prediction to the time of the replacement or repair).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Soeda reference with the prediction system of the Kale reference so that the battery life may be extended.
The suggestion/motivation for combination can be found in the Kale reference in paragraph [0038] wherein battery life is extended.


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 06/13/2022, with respect to amended claims 1, 4 – 8, 10 – 12, and 14, are  have been fully considered and are persuasive.  The rejection of claims 1, 4 – 8, 10 – 12, and 14, has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859